Citation Nr: 0119344	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  95-37 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated at 10 percent.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty training from July 31, 1980 to 
November 26, 1980 and from August 16, 1981 to August 29, 
1981.

This appeal arises from the September 1994 rating decision 
from the Wilmington, Delaware Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
internal derangement of the left knee at 10 percent and 
continued the evaluation of the service connected medial 
meniscectomy of the right knee at 10 percent.  A hearing at 
the RO before a local hearing officer was held in January 
1995, pursuant to the veteran's request on the October 1994 
Notice of Disagreement.  This case was remanded in July 1997 
for further development. 

On May 29, 2001, a hearing was held in Washington, DC, before 
the undersigned, who is a Member of the Board signing the 
instant document and who was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102 (West Supp. 2000).  A transcript of the hearing is in 
the file.  

At this hearing, the veteran and her representative raised 
the issue of whether compensation was warranted for 
additional left knee disability due to a retained irrigation 
needle from a left knee arthroscopy performed at a VA 
facility in 1986.  This was claimed either on the basis of 
secondary service connection or under the provisions of 
38 U.S.C.A. § 1151.  In this regard, to the extent that there 
would be additional disability of the service connected left 
knee, this would be compensated as part of the rating 
assigned for the left knee and no separate rating would be 
available.  As part of the development undertaken overall 
impairment will be described.  As such, this will be 
addressed in the development noted below and consideration of 
a separate issue is not indicated at this time.

REMAND

In this case, the record is inadequate for rating the veteran 
as at the Board hearing in May 2001, the veteran contended 
that the service connected right knee and left knee 
disabilities had gotten worse.  Additionally, the VA 
examination in April 1999 is not adequate to fully evaluate 
the veteran as it is unclear as to whether there is 
limitation of motion due to the service connected right knee 
disability or left knee disability.  Finally, while the 
veteran has been diagnosed with arthritis of the knees, it is 
unclear whether this is part of the service connected right 
and left knee disabilities.  Therefore, a current VA 
examination should be afforded and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records.  

Further, at the May 2001 Board hearing, the veteran reported 
recent treatment at the Wilmington, Delaware VA Medical 
Center.  At the January 1995 RO hearing, she reported being 
treated by a private provider, Dr. "Bodistad" at Christiana 
Hospital; in this regard it is noted that the veteran has had 
treatment in the past by Dr. Bodenstab, therefore, this 
physician may be to whom she was referring.  Finally, the 
veteran reported in the October 1994 Notice of Disagreement 
that she was being treated by Dr. Birchmore, it is unclear 
whether he is a private physician or a VA physician.  
Additional treatment records from this facility and 
providers, other than those already associated with the 
claims folder, and any other treatment records as specified 
by the veteran should be requested prior to a VA examination.   

The requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
should be addressed in the examination to fully evaluate the 
veteran's service connected right knee and left knee 
disabilities.  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) held that in 
evaluating a service-connected joint, functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed. 

In addition to the above, the principles of rating enunciated 
in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998) must be considered, if it is determined 
that veteran has arthritis of a knee or both knees that is 
associated with a service connected knee disability.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide the veteran with VA examinations, where 
such examinations may substantiate entitlement to the benefit 
sought.  On Remand, the RO must assure that the provisions of 
this new Act are complied with to the extent they apply to 
the instant issue.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated her for right knee disability 
and left knee disability since 1994.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including any 
additional treatment records from Dr. 
Bodistad or Bodenstab at Christiana 
Hospital, Dr. Birchmore, if he or she is 
not associated with a VA facility, and 
the Wilmington, Delaware VAMC. 

3.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected right knee disability 
and left knee disability.  Notification 
of the date, time, and place of the 
examination should be sent to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  

I.  Describe each knee and indicate 
whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate, or 
severe.  It should be indicated 
whether full motion is considered 0-
140 degrees, or whether some other 
measurement is used.

II.  Determine the range of motion 
of the each knee in degrees.  The 
examiner should indicate whether 
there is any ankylosis of the knee; 
and, if so, the position in degrees 
should be given.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  

III.  Determine whether each knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when each knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  

V.  The examiner should determine if 
the veteran has arthritis of each 
knee, noting that there are previous 
diagnoses of osteoarthritis of the 
right knee and left knee.  The 
examiner should then indicate 
whether it is at least as likely as 
not that the arthritis is associated 
with the service connected knee 
disability.  The standard of proof 
note above should be utilized.  

VI.  The examiner should note 
whether there is an indication that 
there is more swelling of the left 
knee than the right knee and 
indicate whether this is due to a 
needle left in the knee at a 1986 VA 
arthroscopy and removed by Dr. 
Bodenstab in 1987.  Treatment 
records from Dr. Bodenstab from this 
time period, as located in the 
claims file, should be referred to, 
if needed. 

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
23-97 (July 1, 1997).  In this regard, 
the RO should additionally give 
consideration as to whether any arthritis 
of a knee should be considered as part of 
the service connected disability. 

If the action taken remains adverse to 
the veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for the 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
her representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




